Fitzsimons, J.
The plaintiff’s testimony, which, evidently, the jury believed, shows that the note in suit was given for the rent of the Coney Island property and was accepted by the plaintiff because of the defendant Zimmerman’s indorsement, and was in no sense an accommodation indorsement.
The fact that Zimmerman indorsed the note evidently induced the plaintiff to lease the premises just described to the- defendant Walke, and it was accepted by plaintiff in payment of the rent therein mentioned.
Of course, it was the plaintiff’s duty, in view of the fact that Zimmerman’s indorsement was irregular, to show by the weight of evidence that the note was given and said indorsement made for the purpose of obtaining credit with the payee.
This duty he fully performed, in our judgment, as the appeal record shows.
We have been unable to find any errors herein, and the judgment must be affirmed, with costs.
Van Wtck, Ch. J., concurs in result.
Judgment affirmed, with costs.